Citation Nr: 1332778	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This matter was previously before the Board and adjudicated in a decision dated in August 2012.  In that decision, the Board, in part, denied service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2013, the Court granted a Joint Motion for Partial Vacatur and Remand (JMR), which remanded the issue back to the Board for development consistent with the JMR.  The remaining issue adjudicated by the Board in the August 2012 decision (entitlement to special monthly compensation on account of being housebound) is abandoned as it was not appealed to the Court and is not before the Board at this time.  

The appeal is REMANDED to the RO.


REMAND

In a September 2013 correspondence, the Veteran's representative indicated the Veteran's request for a hearing, specifically at a local VA RO.

Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may be withdrawn by a veteran's representative with the consent of the veteran.  See 38 C.F.R. § 20.704(e) (2013).  As the Veteran, through his representative has recently expressed a desire for a Board hearing, and because it is the RO which schedules Travel Board hearings, the Board will remand this case to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


